Citation Nr: 1047177	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a cervical 
spine disorder.

2.  Entitlement to service connection for residuals of bilateral 
plantar warts.

3.  Entitlement to service connection for folliculitis.

4.  Entitlement to service connection for seborrhoeic dermatitis.

5.  Entitlement to service connection for sinusitis with frontal 
headaches.

6.  Entitlement to service connection for a lumbar spine 
disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the Veteran filed for entitlement to service 
connection for residuals of a concussion in February 1993, which 
was denied by the RO in an April 1993 decision.  The denial was 
affirmed in an August 1996 Board decision, which characterized 
the issue as, "Entitlement to service connection for head injury 
residuals to include headaches."  In March 2004, the Veteran 
filed a claim for entitlement to service connection for a sinus 
condition, and in June 2004 he filed claims for tension 
headaches, rhinorrhea, and sinusitis.  The RO developed the 
issues of tension headaches and sinusitis as separate claims, but 
the Veteran clarified in his November 2004 notice of disagreement 
that the two conditions should be combined and developed as a 
single claim for sinusitis with headaches.  As such, the issues 
have been recharacterized above.  

The Board further notes that the appellant's substantive appeal 
also included claims for entitlement to service connection for 
tonsillitis, a nervous stomach, and amnesia.  However, through 
his authorized representative, he has withdrawn his appeal with 
respect to the issues of entitlement to service connection for 
tonsillitis, a nervous stomach, and amnesia.

The issues of entitlement to service connection for seborrhoeic 
dermatitis and a lumbar spine disorder, as well as whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a cervical spine disorder, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral plantar warts, or the chronic residuals thereof, 
have not been shown for the entire appeal period.

2.  Folliculitis has not been shown for the entire appeal period.

3.  The competent evidence of record fails to show that any 
current seborrhoeic dermatitis is related to service or to any 
service-connected disability.  

4.  The competent evidence of record shows that any current 
sinusitis with frontal headaches is as likely as not related to 
sinusitis and headaches documented in service.  

5.  Bilateral hearing loss has not been shown for the entire 
appeal period.  

6.  The competent evidence of record fails to show that any 
current otitis media is related to service or to any service-
connected disability.

CONCLUSIONS OF LAW

1.  Residuals of bilateral plantar warts were not incurred in 
active service and are not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Folliculitis was not incurred in active service and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  Sinusitis with frontal headaches was incurred in active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).

4.  Bilateral hearing loss was not incurred in active service and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2010).

5.  Otitis media was not incurred in active service and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2004 and June 2004 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  Although the initial RO decision in this matter was 
issued in August 2004, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the issues on appeal were 
readjudicated in an October 2006 supplemental statement of the 
case.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and identified VA treatment 
records.  The Veteran also submitted additional records and 
written statements in support of his claims, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in June 2010.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

The Board also notes that a Social Security Administration (SSA) 
inquiry conducted in July 2005 indicated that the Veteran's 
application for SSA disability benefits was denied.  In Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted 
that 38 U.S.C.A. § 5103A did not require VA to obtain all medical 
records or all SSA disability records, only those that are 
relevant to the Veteran's claim.  The Court also stated that VA 
was not required to obtain records in every case in order to rule 
out their relevance.  Rather, the standard is: as long as a 
reasonable possibility exists that the records are relevant to 
the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records.  In this instance, the Veteran 
himself did not identify any SSA records that would be relevant 
to his claims, and it is not at all clear that there exist SSA 
records that would be relevant to his claims other than the 
claims for cervical and lumbar spine disorders.  To the contrary, 
the evidence of record suggests that his denied SSA disability 
claim was likely to his spine disabilities.  See Report of August 
2006 VA examination (indicating that the Veteran was once 
employed as a machine operator at a warehouse, but that he could 
no longer perform this work due to chronic back pain).  The 
Board, therefore, concludes that the record does not establish a 
reasonable possibility that there are such records that are 
relevant to these remaining claims.

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in August 2006.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record as well as the statements of the appellant, and provide a 
complete rationale for the opinions stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations or 
opinions with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Additionally, in June 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2008 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2 and 3.  Also, information was solicited 
regarding the onset of his claimed, whether there were any 
outstanding medical records available demonstrating an earlier 
diagnosis, and whether any physician had related any of his 
claimed conditions to his active service. Therefore, not only 
were the issues "explained . . . in terms of the scope of the 
claim for benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claims for service connection for hypertension.  
As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claims in March 2004 and June 2004, the amendment is not 
applicable to the current claim.

Residuals of Bilateral Plantar Warts and Folliculitis

The Veteran seeks entitlement to service connection for residuals 
of bilateral plantar warts and folliculitis.  With respect to 
residuals of bilateral plantar warts, the Veteran claims that he 
had bilateral plantar warts on his feet which were diagnosed and 
removed in 1972 while in service.  He currently complains of 
occasionally tender feet which he believes are residual from the 
in-service removal of his plantar warts.  With respect to his 
folliculitis, the Veteran claims that the condition first started 
when he was forced to shave in basic training, and that he was 
subsequently placed on a shaving profile by the military, 
allowing him to grow a short beard and alleviate the 
folliculitis.  Service treatment records confirm a diagnosis of 
folliculitis in July 1974.  The Veteran testified that he still 
suffers from folliculitis on the rare occasions that he shaves.

However, VA treatment records dated since the Veteran filed his 
claims in June 2004 do not reveal treatment for residuals of 
bilateral plantar warts or folliculitis, nor do they list these 
conditions among his active problems.  Although the Veteran was 
diagnosed with superficial skin ulcerations/excoriations on both 
feet, his right arm, and right thigh in 2004, these were not said 
to be related to his in-service removal or plantar warts.  
Indeed, as they occurred on his thigh and arm as well as his 
feet, they appear entirely unrelated to plantar wart removal.  
Furthermore, these lesions were healing by September 2004.  

The Veteran was afforded a VA skin diseases examination in August 
2006.  With respect to residuals of bilateral plantar warts, the 
examiner noted that there was no functional limitation on 
standing or walking; no swelling or deformity in either foot; no 
callous; no unusual wear on the soles of the Veteran's boots; no 
scarring, inflammation, edema, or keloid formation; and no 
chronic skin changes.  In sum, there were no residuals of a 
plantar wart.  With respect to folliculitis of the face, the 
Veteran's face was smooth, clean shaven (suggesting that he had 
recently shaven), and without scarring.  The skin was evenly 
pigmented, with no acne or rash eruption.  There was no 
disfigurement and no residual of folliculitis present.  

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
The Board acknowledges that the United States Court of Appeals 
for Veterans Claims (Court) has held in McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  Here, as discussed 
above, the record shows that the Veteran has never been diagnosed 
as having residuals of plantar warts or folliculitis since he 
filed his claim for entitlement to service connection in June 
2004.  Thus, the facts here are distinguishable from the facts 
present in McClain because the Veteran has not been diagnosed 
with the disability on appeal during the course of the entire 
appeal period.  As such, entitlement to service connection for 
residuals of plantar warts and folliculitis must be denied due to 
lack of a current diagnosis.

In reaching these conclusions, the Board considered the Veteran's 
arguments in support of his assertions that he suffers from 
current plantar wart residuals and folliculitis, and that these 
condition are related to service.  The Veteran is competent to 
report symptoms such as disorders of the scalp and skin, because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not necessarily 
competent to diagnose these conditions.  Moreover, and even 
greater import, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, while 
competent, is nonetheless not credible.  Significantly, the 
Veteran's reported history of continued symptoms since active 
service is inconsistent with the other evidence of record.  
Indeed, his assertions are inconsistent with VA treatment records 
which show no treatment for plantar wart residuals or 
folliculitis during the appeals period.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) (in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran).  Coupled 
with his personal testimony, which the undersigned found to be 
forced and contrived, the Board assigns no probative value to the 
Veteran's assertion that he has been suffering from folliculitis 
or the residuals of his plantar warts since service.  See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral 
testimony, a hearing officer may properly consider the demeanor 
of the witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the [V]eteran."); Jones v. 
Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the 
assessment of the credibility of the veteran's sworn testimony is 
a function for the BVA in the first instance").

Sinusitis with Frontal Headaches

The Veteran also seeks service connection for sinusitis with 
frontal headaches.  Specifically, he believes he developed 
sinusitis due to inhaling dirt while working in the boiler room 
while in the Navy.  

	Service treatment records reflect that the Veteran indicated he 
never suffered from nose trouble, sinusitis, or hay fever on his 
Report of Medical History upon entrance into service in June 
1972.  Similarly, his June 1972 Report of Physical Examination at 
enlistment indicated that his nose and sinuses were within normal 
limits.  However, in January 1973, the Veteran was seen at the 
Naval Dispensary due to complaints that his nose was swollen and 
congested, and that he had suffered from a persistent cold for 
four weeks.  In April 1973, he was seen at the Naval Dispensary 
for a sore throat, cough, and slight nasal drainage.  In August 
1973, he was treated for severe frontal headaches, with pain upon 
pressure to the frontal and maxillary sinus areas.  He was 
diagnosed with a sinus headache.  He was next treated for a 
headache in May 1975 and prescribed Tylenol.  Later in May 1975, 
the Veteran was seen at the neurology clinic with complaints of 
temporal frontal and occipital headaches as well as memory loss.  
He reported experiencing violent feelings followed by a brief 
period of amnesia, with recurrent headaches since then.  He 
further reported experiencing headaches when under tension.  Upon 
examination, there was slight tenderness on percussion over the 
frontal sinus area, particularly on the right.  He was diagnosed 
with headaches, and sinusitis was ruled out.  In June 1975, the 
Veteran underwent sinus radiology in an attempt to determine the 
source of his headaches.  Although the sinus series was within 
normal limits, the physician documented sinusitis as an uncertain 
provisional diagnosis.  There is no further mention of the 
disorder in the service treatment records.  
	
	Although the Veteran testified at his June 2010 Board 
videoconference hearing that he received private medical 
treatment for sinusitis at the Harborview Medical Center in 
Seattle, Washington, shortly after separation from service, he 
indicated that these treatment records had since been destroyed.  
VA treatment records indicate "chronic sinus drainage" in April 
2003, and frontal, chronic sinusitis as well as allergic rhinitis 
were later diagnosed in 2005.  
	
	The Veteran conceded at his June 2010 Board videoconference 
hearing that no physician had ever attributed his sinus headaches 
to service in writing.  The Veteran was afforded a VA nose, 
sinus, larynx, and pharynx examination in August 2006, at which 
time the examiner found no evidence of sinusitis and no changes 
consistent with prior significant sinusitis.  The examiner noted 
a significant septal spur on the left side of his nose, but found 
no evidence of allergic vasomotor rhinitis.  The examiner opined 
that the Veteran's headaches may be associated with the sharp 
septal spur because turbinates may enlarge and push against the 
spur at night, causing headaches to the frontal region. 
	
Upon consideration of the statements provided by the Veteran 
regarding the onset of sinus headaches in service and a 
continuity of symptomatology into the present, the Board finds 
that they are credible.  In this regard, the Board particularly 
notes that the lay evidence of record clearly indicates that the 
Veteran reported headaches since separation from service, and VA 
treatment records reflect diagnosis of a sinus disorder as early 
as 2003.  Furthermore, the Board notes that headaches are 
subjective, and the kind of condition to which lay testimony is 
competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the later is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").

Thus, in consideration the of the in-service documentation of 
sinusitis and headaches, the complaints of sinusitis and 
headaches as early as 2003, and the Veteran's statements of 
continuity of symptomatology since service, the Board concludes 
that evidence for and against the claim for service connection 
for sinusitis with frontal headaches is at least in approximate 
balance.  In other words, the Board finds that the Veteran's 
sinusitis with frontal headaches is as likely as not the same 
disorder which was first documented in his service treatment 
records.  Accordingly, the Board will resolve the benefit of the 
doubt in favor of the Veteran in this case as the law requires 
and grant service connection for sinusitis with frontal 
headaches.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

Bilateral Hearing Loss

The Veteran also seeks entitlement to service connection for 
bilateral hearing loss.  Specifically, he asserts that he 
developed hearing loss as a result of working in the boiler room 
aboard a Navy ship without hearing protection.  

The Court has held that the threshold for normal hearing is from 
zero to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing loss 
can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.


Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307 and 3.309(a) 
(2010); see also VA Under Secretary for Health letter dated 
October 4, 1995 (it is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the nervous 
system and, therefore, a presumptive disability).
	
Here, the Veteran was afforded a VA audiological examination in 
August 2004 which revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
25
LEFT
5
10
5
10
25

	Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner concluded that the Veteran's hearing acuity was within 
normal limits bilaterally.  These results do not rise to the 
level of "impaired hearing" for VA disability purposes, as 
described above.  

As such, there is no evidence of current bilateral hearing for VA 
compensation benefit purposes.  "Congress has specifically 
limited entitlement to service-connected benefits to cases where 
there is a current disability."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board fully recognizes that the 
Veteran is competent to state that he presently experiences 
hearing loss, and that he has been experiencing diminished 
hearing since active service.  However, the question of whether 
his hearing loss rises to the level to show hearing loss for VA 
purposes under 38 C.F.R. § 3.385 is well beyond the level of his 
competence.  See 38 C.F.R. § 4.85(a) (noting that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist).  Thus, "[i]n the absence of proof of 
a present disability, there can be no valid claim."  Brammer, 3 
Vet. App. at 225.  Therefore, service connection for bilateral 
hearing loss is not warranted. 

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Otitis Media

The Veteran also seeks entitlement to service connection for 
otitis media.  Specifically, he asserts that he currently suffers 
from otitis media which first manifested in service.  

	Here, service treatment records reflect that the Veteran was 
diagnosed with "slight otitis media" in December 1972.  There 
is no further mention of the condition in the service treatment 
records.  Therefore, service records suggest that the in-service 
diagnosis of otitis media was acute rather than chronic in 
nature.
	
	The Veteran was afforded a VA nose, sinus, larynx, and pharynx 
examination in August 2006, at which time the Veteran described 
suffering from otitis media primarily on the left side, with 
recurring feelings of congestion and blockage.  However, he also 
reported no history of perforation, drainage, or significant 
infections, and denied any difficulties with his hearing as a 
result of otitis media.  Upon examination, the Veteran's ears 
were normal with respect to his auricles, canals, tympanic 
membrane, and middle ear space.  Furthermore, the examiner found 
no evidence of any residual defects, current pathology, or 
changes.  The Veteran's hearing was grossly normal bilaterally.  
The examiner concluded that there was no evidence of current 
otitis media and that the Veteran's ears were totally within 
normal limits, with nothing to suggest chronic recurring 
problems.  
	
The Federal Circuit recently held in Colantonio v. Shinseki, 606 
F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010) that the Board errs when it suggests that lay 
evidence can never be sufficient to satisfy the requirement of 38 
U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military 
service and a claimed condition.  In this case, however, although 
the Veteran is competent to testify as to the presence of otitis 
media symptomatology, he is not competent to offer a medical 
nexus opinion linking any current otitis media with service.  
Therefore, the Veteran's unsubstantiated statements regarding the 
claimed relationship of his otitis media and service are found to 
lack competency.
	
	Indeed, a review of the record supports the findings of the VA 
examiner.  Specifically, post-service evidence does not reflect 
ear symptomatology for many years after service discharge.  The 
Veteran even conceded at his June 2010 Board videoconference 
hearing that he was not treated for an audiological disorder 
until approximately 1986.  He made no mention of his otitis media 
or the chronic residuals related thereto.  Therefore, even by the 
Veteran's own testimony, the competent evidence does not reflect 
continuity of symptomatology.
	
	In addition to the absence of documented post-service auditory 
symptomatology for many years, the evidence includes the 
Veteran's statements and sworn testimony asserting continuity of 
symptoms of otitis media.  Lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.").
	
	In this case, there is no dispute that Veteran is competent to 
report symptoms of ear pain because this requires only personal 
knowledge as it comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer.").  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination.
	
However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, the 
Veteran sought treatment for a myriad of medical complaints at 
the time of his earliest VA treatment in the mid-1990s, including 
back pain, neck pain, and substance abuse.  Significantly, he 
never reported complaints related to otitis media until much 
later.   See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  Indeed, there is a paucity of any objective evidence of 
current treatment for otitis media.

Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service in 1975 and 
the Veteran's own testimony conceding that he did not seek 
treatment for ear symptomatology until approximately 1986, 
despite the fact that he sought treatment for other medical 
complaints in the interim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the [V]eteran's health and medical 
treatment during and after military service, as evidence of 
whether a pre-existing condition was aggravated by military 
service"). 

Accordingly, the Board finds the Veteran's statements asserting 
continuity of symptomatology since service lack credibility and 
are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Entitlement to service connection for residuals of bilateral 
plantar warts is denied.

Entitlement to service connection for folliculitis is denied.

Entitlement to service connection for sinusitis with frontal 
headaches is granted.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for otitis media is denied.



REMAND

The Veteran also seeks to reopen a claim for entitlement to 
service connection for a cervical spine disorder.  In addition, 
he seeks entitlement to service connection for a lumbar spine 
disorder.  

By way of history, the Veteran first filed a claim for 
entitlement to service connection for a cervical spine disorder 
in February 1993.  The RO denied the claim in an April 1993 
rating decision because the Veteran's service records were 
negative for complaints of or treatment for a pinched nerve in 
the cervical spine.  The Veteran appealed and, in a August 1996 
decision, the Board denied service connection for "a cervical 
spine injury to include degenerative disc disease and a herniated 
disc" because the evidence did not show that the current 
cervical spine disabilities were the result of the cervical 
trauma sustained by the Veteran in service, or that they were 
otherwise related to service.  

The Veteran applied to reopen his claim for entitlement to 
service connection for a cervical spine condition in March 2004.  
In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  The duty to notify requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  

Here, the Veteran was sent two notice letters with respect to his 
petition to reopen a claim of service connection for a cervical 
spine condition.  The first such letter, issued in June 2004, was 
drafted before the Kent decision and therefore failed to describe 
what evidence was necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  The second such letter, 
issued in June 2006, listed the reasons for denial cited in the 
RO's April 1993 rating decision but failed to list the reasons 
for denial cited in the Board's August 1996 decision, which were 
different.  As such, the Board finds that the Veteran was 
provided with inadequate Kent notice.  On remand, the Veteran 
should be sent notification that complies with the Court's 
holding in Kent.  

In addition, the Board notes that a Social Security 
Administration (SSA) inquiry conducted in July 2005 indicated 
that the Veteran's application for SSA disability benefits was 
denied.  Although the inquiry did not specify which disabilities 
the Veteran included in his application for SSA disability 
benefits, VA examination reports dated in August 2006 indicate 
that the Veteran was once employed as a machine operator at a 
warehouse, but that he could no longer perform this work due to 
chronic back pain.  This suggests that the records associated 
with his denied SSA disability claim are most likely relevant to 
his claims for entitlement to service connection for a cervical 
spine disorder and a lumbar spine disorder.  

The Court has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 
Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).  Further, the Veterans Claims Assistance Act of 
2000 (VCAA) emphasizes the need for VA to obtain records from 
other government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Therefore, the medical records from SSA pertaining 
to any award or denial of disability benefits, related 
specifically to the Veteran's lumbar and cervical spine 
conditions, must be requested and associated with the claims file 
before a decision can be issued on his claims.  See Golz v. 
Shinseki, 590 F.3d 1317 (2010) (clarifying that VA's duty to 
assist applies only to records relevant to a veteran's present 
claim).

Finally, the Veteran seeks entitlement to service connection for 
seborrhoeic dermatitis.  Specifically, the Veteran claims he 
developed the condition while stationed aboard a Naval vessel in 
service and has suffered from it ever since.

	Service treatment records reflect that the Veteran requested to 
see a dermatologist in November 1973 due to complaints of his 
facial skin flaking in the morning.  He was prescribed special 
shampoo and soap to treat the condition.  In January 1974, he 
continued to complain of itching on his arms, neck, scalp, 
lateral aspect of his legs, and medial thigh.  He was diagnosed 
with local neurodermatitis and advised to change soap and 
shampoo.  The condition was diagnosed as seborrhoeic dermatitis 
in February 1974, and the Veteran sought a discharge from service 
due to his conditions.  Instead, he remained in the service and 
was treated with Periactin and nightly baths.  He again sought 
treatment for seborrhoeic dermatitis in July 1974.  There is no 
further mention of the skin condition in the service treatment 
records.  
	
	By the Veteran's own admission, he denied receiving any 
additional treatment for the disorder until 1999.  VA treatment 
records show that the Veteran was prescribed ketoconazole shampoo 
in 2004 to treat a scalp infection and tinea versicolor 
infection.  
	
The Veteran was afforded a VA skin diseases examination in August 
2006.  Although the Veteran reported two flare-ups of seborrhoeic 
dermatitis from August 2005 to August 2006, the examiner noted 
that the Veteran's scalp, forearms, neck, face, legs, and thighs 
were smooth and without scarring.  The skin was evenly pigmented, 
there was no acne or rash eruption present, and there was no 
crusting, scaling, inflammation, disfigurement, or residual of 
any rash.  Significantly, however, the examiner did not offer an 
opinion as to the likelihood that the seborrhoeic dermatitis 
documented in the Veteran's VA treatment records had its onset in 
or was caused by his period of active duty service.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  To that end, the Board 
finds that the Veteran mist be afforded a new VA skin diseases 
examination in order to obtain an opinion as to the likely date 
of onset and etiology of his seborrhoeic dermatitis, regardless 
of its presence or lack thereof at the time of the examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran 
notification which complies with the holding 
in Kent v. Nicholson.  The notice should 
specifically inform the Veteran why the claim 
of entitlement to service connection for a 
cervical spine disorder was previously denied 
in the August 1996 Board decision and what 
constitutes material evidence for the purpose 
of reopening the claim.

2.  The RO should obtain from the SSA a copy 
of any disability determinations it has 
rendered for the Veteran with respect to his 
cervical spine and lumbar spine conditions, 
and all records upon which these decisions 
were based.  If no such records are 
available, it should be so stated.

3.  The RO should then review the claims file 
and determine whether any additional 
development is deemed warranted with respect 
to his cervical and lumbar spine claims, to 
include the performance of a VA examination.

4.  The Veteran should then be afforded a VA 
skin diseases examination and opinion to 
determine the likely nature and etiology of 
his seborrhoeic dermatitis.  The claims 
folder should be made available to and 
reviewed by the examiner.  The VA examiner is 
requested to provide an opinion on whether it 
is as least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
diagnosis of seborrhoeic dermatitis is 
related to (incurred in or aggravated by) 
service, to include whether it had its 
initial onset in service.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

5.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's remaining claims.  If any 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


